Case 20-10343-LSS Doc5597 Filed 07/15/21 Pagelof3

FILED
a021 JUL 1S AM 9:47

CLERK
Justice Lauri Selber Silverstein U.S. BANKRUPT ar
BSA Bankruptcy Case
824 Market Street
6 Floor

Wilmington , Delaware 1980

BOY SCOUT Law Suit

 

Reference Boy Scouts of American

Clauser & liacks, etc.

| would like to provide my information on the issue at hand,
that is, concerning the Boy Scouts of America!

I began as a youngster outside of a small town in eastern
Pennsylvania, and started as a Cub Scout! I was a Cub Scout
from the age of 8 +/-. | then moved on to be a Boy Scout at a
local scouting troop in Coopersburg, Pennsylvania!

At the time I began with the troop in Coopersburg and I was
11-12 years old! | was a very small boy from just outside of
Coopersburg, living and working on a farm.

At the age of 9 +/- | was in Tohekon Valley Elementary School.
Il was working as a farm boy, and then went to a small junior

 
Case 20-10343-LSS Doc5597 Filed 07/15/21 Page2of3

high school called Quakertown Junior High School located
about 14 miles east from Coopersburg. At the age of 11+/- I
left Tohekon Valley Elementary School in sixth grade for the
7 grade. In the seventh grade I moved to Quakertown Junior
School!

At that time I had very little direct connection with the
Coopersburg Boy Scouts, but I stayed with that troop! I was
not so familiar with the boys at the troop, but | was going to
a local church called the MORAVIAN CHURCH in
Coopersburg. That was the reason that I stayed with the troop
which was based in Coopersburg.

My problems really began when I was a scout that attended a
facility called Camp Trexler. The camp was in the mountains
about 45 miles from Coopersburg! I knew very little about that
school. | attended a Boy Scouts summer camp that lasted for
a week from a late Saturday arrival. | was staying in a tent
which was for scouts and a master!

Although I had no real idea of how a summer camp with the
Boy Scouts would work, and I didn’t know the experience of
three of the boys in my group! I did not know the person who
was the head of my tent. These were the conditions which
were in fact where the problems began!

 
 

 

Case 20-10343-LSS Doc5597 Filed 07/15/21 Page3of3

As I recall, it took me about one day to move to another tent.

After | returned home from the camp I no longer went to the
Boy Scouts in Coopersburg. Indeed | stopped going to the
Boy Scouts.

| also mention that when I became a Boy Scout | also
intended to become an Eagle Scout !!

It was not a scenario | could endure. That was a radical
change in life. | am now 77 and understand how difficult the
change was.

I believe the records at Camp Trexler can affirm that |
attende

 
